      Case 2:20-cv-00540-LCB-SGC Document 4 Filed 07/07/20 Page 1 of 4                     FILED
                                                                                   2020 Jul-07 PM 03:33
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MANETIRONY CLERVRAIN,                       )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   Case No.: 2:20-cv-00540-LCB-SGC
                                            )
CHRISTOPHER WAY, et al.,                    )
                                            )
       Defendants.                          )
                            ORDER OF DISMISSAL
      The magistrate judge entered a report on June 5, 2020, recommending this

action be dismissed without prejudice pursuant to the three strikes provision of 28

U.S.C. § 1915(g). (Doc. 3). Although the magistrate judge advised the plaintiff of

his right to file specific written objections within fourteen (14) days, no objections

have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

ADOPTED, and the recommendation is ACCEPTED. Because the plaintiff failed

to pay the filing and administrative fees of $400.00 at the time he filed this

complaint, the court DISMISSES this action WITHOUT PREJUDICE. The

plaintiff may initiate a new civil rights action by completing and filing a new civil

rights complaint form and paying the filing and administrative fees of $400.00. For

information regarding the cost of appeal, see the attached notice.
      Case 2:20-cv-00540-LCB-SGC Document 4 Filed 07/07/20 Page 2 of 4




      The Clerk is DIRECTED to serve a copy of this order and a § 1983 complaint

form on the plaintiff.

      DONE and ORDERED July 7, 2020.



                                  _________________________________
                                  LILES C. BURKE
                                  UNITED STATES DISTRICT JUDGE




                                       2
       Case 2:20-cv-00540-LCB-SGC Document 4 Filed 07/07/20 Page 3 of 4




                               United States Court of Appeals
                                          Eleventh Circuit
                                       56 Forsyth Street, N.W.
                                       Atlanta, Georgia 30303

David J. Smith                                                         In Replying Give Number
Clerk of Court                                                         of Case and Names of Parties


          NOTICE TO PRISONERS CONCERNING CIVIL APPEALS

         The Prison Litigation Reform Act of 1995 (effective April 26, 1996) now REQUIRES that
all prisoners pay the Court’s $500 docket fee plus $5 filing fee (for a total of $505) when appealing
any civil judgment.

       If you wish to appeal in a civil case that Act now requires that upon filing a notice of
appeal you either:

       (1)       Pay the total $505 fee to the clerk of the district court from which
                 this case arose; or

       (2)       arrange to have a prison official certify to the district court from
                 which the appeal arose the average monthly deposits and balances
                 in your prison account for each of the six months preceding the filing
                 of a notice of appeal.

        If you proceed with option (2) above, the Act requires that the district court order you to
pay an initial partial fee of at least 20% of the greater of either the average monthly deposits or
of the average monthly balances shown in your prison account. The remainder of the total $505
fee will thereafter be deducted from your prison account each month that your account balance
exceeds $10. Each such monthly deduction shall equal 20% of all deposits to your prison account
during the previous month, until the total $505 fee is paid. (If your prison account statement shows
that you cannot pay even the required initial partial fee, your appeal may nevertheless proceed,
BUT THE TOTAL $505 FEE WILL BE ASSESSED AGAINST AND WILL BE DEDUCTED
FROM FUTURE DEPOSITS TO YOUR PRISON ACCOUNT.)

        Fees are not refundable, regardless of outcome, and deductions from your prison account
will continue until the total $505 fee is collected, even if an appeal is unsuccessful.


                                                                       David J. Smith
                                                                       Clerk of Court

                                                                                          PLRA Notice


                                                   3
Case 2:20-cv-00540-LCB-SGC Document 4 Filed 07/07/20 Page 4 of 4




                               4
